
	
		I
		112th CONGRESS
		2d Session
		H. R. 6097
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2012
			Mr. Sensenbrenner
			 (for himself, Mrs. Black,
			 Mr. Petri,
			 Mr. Upton,
			 Mr. Fortenberry,
			 Mr. Quayle,
			 Mrs. Miller of Michigan,
			 Mr. Terry,
			 Mr. Sullivan,
			 Mr. Fitzpatrick,
			 Mr. Shimkus,
			 Mr. Nunes,
			 Mr. Sessions,
			 Mr. Schilling,
			 Mr. Franks of Arizona,
			 Mr. Duffy,
			 Mr. Huizenga of Michigan,
			 Mr. Pitts,
			 Mr. Ribble,
			 Mr. Gingrey of Georgia,
			 Mr. Broun of Georgia,
			 Mr. Mulvaney,
			 Mr. Jordan,
			 Mrs. Schmidt,
			 Mr. Burgess,
			 Mrs. Adams,
			 Mr. Chabot,
			 Mr. Poe of Texas,
			 Mr. Gallegly,
			 Mr. Daniel E. Lungren of California,
			 Mr. Marino,
			 Mr. Gohmert,
			 Mr. Chaffetz,
			 Mr. Forbes,
			 Mr. Griffin of Arkansas,
			 Mr. King of Iowa,
			 Mr. Amodei,
			 Mr. Goodlatte,
			 Mr. Wolf, Mr. Canseco, Mr.
			 Lankford, Mr. Pence,
			 Mr. Harper,
			 Mr. Austria,
			 Mr. Gowdy,
			 Mr. Issa, Mr. Kingston, Mr.
			 Westmoreland, Mr. Rooney,
			 Mr. Price of Georgia,
			 Mr. Ryan of Wisconsin,
			 Mr. Manzullo,
			 Mr. Kinzinger of Illinois,
			 Mr. Rokita,
			 Mr. Nugent,
			 Mr. Luetkemeyer, and
			 Ms. Foxx) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To exempt employers from any excise tax and certain suits
		  and penalties in the case of a failure of a group health plan to provide
		  coverage to which an employer objects on the basis of religious belief or moral
		  conviction.
	
	
		1.Short titleThis Act may be cited as the
			 Religious Freedom Tax Repeal Act of
			 2012.
		2.Group health plan
			 requirement excise tax exception for religious or moral opposition to
			 coverageSection 4980D of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (e) as
			 subsection (f) and by inserting after subsection (d) the following new
			 subsection:
			
				(e)Exception for
				religious or moral opposition to certain coverageNo tax shall be imposed on a failure of a
				group health plan to meet the requirements of section 2713(a)(4) of the Public
				Health Service Act, as such section applies by operation of section 9815, in
				the case of any failure to provide coverage to which an employer with respect
				to such plan is opposed by reason of adherence to a religious belief or moral
				conviction.
				.
		3.No authority under
			 ERISA to enforce requirement for group health plans to provide coverage to
			 which an employer objects on religious or moral groundsSection 502(b) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1132(b)) is amended by adding at the end
			 the following:
			
				(4)The Secretary may not bring an action to
				enforce any requirement to provide coverage under section 2713(a)(4) of the
				Public Health Service Act, as such section applies by operation of section
				715(a) of this title, against a plan if an employer with respect to such plan
				is opposed to such coverage by reason of adherence to a religious belief or
				moral
				conviction.
				.
		4.No penalties
			 under the Public Health Service Act for group health plans not providing
			 coverage to which an employer objects on religious or moral
			 groundsSection 2713 of the
			 Public Health Service Act is amended by adding at the end the following new
			 subsection:
			
				(d)Exception for
				religious or moral opposition to certain coverageThe provisions of subsections (a)(2) and
				(b) of section 2723 shall not apply with respect to any failure of a group
				health plan of an employer or group health insurance coverage offered in
				connection with such a plan to meet any requirement under subsection (a)(4)
				insofar as such requirement relates to providing coverage to which an employer
				is opposed on the basis of religious belief or moral conviction.
				.
		
